Citation Nr: 1227069	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) with adjustment disorder and depressed mood, from February 17, 2007 until March 4, 2008.  

2.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with adjustment disorder and depressed mood, after March 4, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1973 to September 1993, and November 2006 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North, Little Rock, Arkansas.  

Historically, the May 2007 rating decision on appeal, in pertinent part, granted service connection for an adjustment disorder with depressed mood, with an initial 10 percent rating effective February 17, 2007 (day after discharge from active service).  Subsequently, a May 2009 rating decision granted service connection for PTSD and together with the service-connected adjustment disorder with depressed mood was assigned a 50 percent rating effective March 4, 2008 (date of VA outpatient treatment (VAOPT) establishing a diagnosis of PTSD).  Thereafter, in a March 2012 rating decision, the RO increased the Veteran's rating for PTSD (previously shown as adjustment disorder with depressed mood), to 30 percent disabling effective February 17, 2007, and continued his 50 percent rating effective March 4, 2008.  

Additionally, the Veteran testified at a Travel Board hearing in February 2010.  A transcript of the hearing is of record.  In November 2010, the Board, in pertinent part, remanded the Veteran's current claim for additional development, which has been accomplished.  




FINDINGS OF FACT

1.  From February 17, 2007 until March 4, 2008, the Veteran's PTSD with adjustment disorder and depressed mood is manifested by occupational and social impairment with reduced reliability and productivity, and GAF scores as low as 41.

2.  At no time during the pendency of his claim has the Veteran's PTSD with adjustment disorder and depressed mood manifested occupational and social impairment with deficiencies in most areas; GAF scores ranged from 41 to 61.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD with adjustment disorder and depressed mood, from February 17, 2007 until March 4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD with adjustment disorder and depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159. 

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter dated in March 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation.  

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of regulations pertinent to the establishment of an effective date and of the disability rating). 

The Veteran testified at a Travel Board hearing in February 2010, where the evidence needed to support an increased rating was discussed.   

Duty to Assist 

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran's service treatment records are on file as are his VA treatment records. 

The Veteran has been afforded numerous adequate VA examinations, in which the examiners reviewed the claim file, elicited a history from the Veteran, and conducted all necessary testing to determine the nature and severity of his PTSD disability.   

Because the Veteran is employed, it does not appear that there exist any records pertaining to claims or awards of Social Security Administration (SSA) disability benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Also, he has not identified any additionally available evidence for consideration in his appeal. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Analysis

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD with adjustment disorder and depressed mood, from February 17, 2007 until March 4, 2008, and in excess of 50 percent after March 4, 2008.  At his February 2010 Board hearing the Veteran testified that his PTSD requires the use of medications, that he loves his wife and grown children, becomes angry with other drivers or people moving slowly while shopping, cries a lot, and has daily changes in mood.  He also testified that the pain medications he takes makes him not clear and his PTSD affects his ability to be a ROTC teacher.  He testified further that he can no longer watch military movies, locks up his home, and has lots of guns he keeps in his bed and under the pillow.  Finally, he testified that without his wife's help he would be unable to function.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's PTSD with adjustment disorder and depressed mood is currently evaluated under 38 C.F.R. § 4.130, DC 9411.  Mental disorders, including PTSD, adjustment disorder, and depression, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130; see also 38 C.F.R. § 4.14 (prohibiting pyramiding).   

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995).  

In evaluating a psychiatric disability, the Board is mindful that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

I.  Rating in Excess of 30 percent prior to March 4, 2008 

March 2006 VA treatment records note that the Veteran only complained of difficulty sleeping; an assessment of trouble sleeping, refuses sleep study at this time, was given.  

An VA PTSD examination was conducted in October 2006.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that he was not then receiving any mental health treatment and indicated he took Ambien.  The Veteran reported sleep problems, nightmares of a plane crash he was involved in during service, and that he could not get rest at night.  He denied being easily startled or uncomfortable in crowds, and went to restaurants and stores.  He liked watching the military channel.  He remained married to his second wife.  He was working as a high school teacher and denied any work related difficulties.  He had a few close friends and attended flea markets.  

A mental status examination was conducted and revealed the Veteran was casually groomed, was fully cooperative, had some anxiety, and had normal speech rhythm and rate.  His thought processes and associations were logical and tight, no loosening of associations or confusion, memory was grossly intact, oriented in all spheres, no hallucinations, and no delusional material.  His insight and judgment were adequate, and he denied any homicidal or suicidal ideation.  The Veteran was competent.  A diagnosis of PTSD was given, and a GAF score of 55 was assigned.  The examiner noted that the Veteran did have nightmares and intrusive thoughts, which suggested mild PTSD.  The frequency of his symptoms was difficult to ascertain because of his excellent response to medications.  He was working, and there was no evidence that his PTSD symptoms precluded employment.  No impairment in thought process or communication was noted.  

March 2007 VA treatment records note that the Veteran returned from Afghanistan where he suffered a head injury and was told he has PTSD and cannot work anymore.  It was also noted that renewed Ambien use had helped with his sleep problems greatly.  March 2007 VA treatment records also note that the Veteran had PTSD-related sleep disturbance.  The Veteran denied suicidal and homicidal ideation.  A treatment plan of decreasing depression into remission through medication and therapy was noted.  

An April 2007 VA examination report noted that the Veteran claims file was reviewed prior to examination.  The Veteran reported vivid nightmares each night that sometime caused him to awaken.  He generally got four hours of sleep per night.  He also reported intrusive thoughts and that he was startled by loud sounds like sirens and took actions when he heard these sounds.  He did go to restaurants, but liked to sit in dark areas.  He got along with, and was close to, his wife.  He taught ROTC in a high school, and denied any work-related difficulties.  He used to fly, but quit.  Most of his socializing was with his sons.  

A mental status examination revealed he was casually groomed, fully cooperative, had normal speech, a euthymic mood, appropriate affect, logical and tight thought processes and associations, no confusion, intact memory, was oriented to all spheres, and had no hallucinations or delusions.  He denied homicidal and suicidal ideation, and his insight and judgment was adequate.  A diagnosis of adjustment disorder with depressed mood was given and a GAF of 58 was assigned.  It was noted by the examiner that the Veteran's presentation was somewhat different than during his October 2006 examination.  At that time he presented with vivid dreams every night of a plane accident.  The examiner noted that overall his symptomatology is very mild and was consistent with adjustment disorder with depressed mood.  Finally, the examiner noted that he did not find any evidence of impairment of social functioning or activities of daily living.  
An April 2007 VA treatment record notes that the Veteran presented for follow-up.  He denied suicidality and homicidality, showed no evidence of hallucinations, and all conversations were reality based, rational, and relevant.  Affective lability was reported as a continuing problem, but was decreasing in intensity.  

April 2007 VA treatment records note that the Veteran was not homicidal, suicidal, or psychotic.  He has some angry feelings about his service connection claims.  An assessment of PTSD was given, it was noted that a medication would be reordered, and a GAF score of 59 was assigned.  

A September 2007 VA treatment record notes that the Veteran reported good results with his medication and was not homicidal, suicidal, or psychotic.  An assessment of PTSD was given and a GAF score of 59 was assigned.  

A November 2007 VA neurological disorders examination notes that, while in Afghanistan, a large gun fell and hit him on the head.  He was diagnosed with a mild head injury and had some emotional problems related to anxiety and depression.  The examiner noted that the Veteran was alert, cooperative, and oriented times three.  Psychiatric symptoms include mood swings, anxiety, and depression.  An impression of very mild traumatic brain injury was given, and psychiatric support was suggested.  

A December 2007 VA treatment record authored by Dr. J.P., a VA staff psychiatrist, notes that the Veteran had PTSD and depression.  Symptoms troubled him more in the past week.  He denied homicidal or suicidal thoughts, but would like to address his problems of depressed mood, anxiety, and insomnia.  Medications were prescribed, and the Veteran was given an assessment of PTSD and depression.  A GAF score of 41 was assigned.  

On the whole, the evidence from February 17, 2007 until March 4, 2008 more nearly approximates the criteria for a 50 percent rating, rather than a 30 percent rating, for PTSD.  The competent medical evidence of record shows that the Veteran's PTSD caused depression, anxiety, insomnia, intrusive thoughts, and increased startle response.  The December 2007 VA treatment report, which was rendered by a VA staff psychiatrist, found that the Veteran had a GAF score of 41, which reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  The competent evidence of record shows that prior to March 4, 2008, the Veteran's PTSD caused symptoms such as depression, anxiety, and sleep impairment of a serious severity and was productive of serious impairment in occupational or social functioning.  Therefore, giving the Veteran the benefit of the doubt, because competent evidence of record indicates that his PTSD caused occupational and social impairment with reduced reliability and productivity due to the above noted symptoms, a 50 percent rating is warranted under 38 C.F.R. § 4.130, DC 9411, from February 17, 2007 until March 4, 2008.  To this extent only, the appeal is granted.

II.  Rating in Excess of 50 percent prior to and after March 4, 2008

A March 4, 2008, VA treatment record authored by Dr. J.P. notes that the Veteran's mental condition stems from both a plane accident and land mine being denoted, which left him with a serious head injury.  A soldier he saw on a daily basis was maimed by shrapnel from the explosion.  Intensive fear and helplessness overwhelmed him after he regained consciousness.  He persistently re-experienced both events in the form of recurrent and intrusive images and thoughts, nightmares, and flashbacks.  Psychologic reactivity manifest as profuse sweating and dissociation.  He copes by avoiding thoughts, feelings, conversations, activities, and places and people that remind him of the events.  He feels detached from friends, relatives, and others.  Nightmares awaken him, and hypervigilance and irritability interfere with his concentration.  His functioning in social, occupational, and recreational aspects is significantly impaired.  He has no suicidal ideation.  A mental status examination revealed he wore green fatigues, was cooperative, described his mood as not real bad, had a constricted and labile affect and congruent mood, and had logical and goal directed thought processes, but was indicative of broad circumstantiality.  A diagnosis of PTSD, chronic, major depressive disorder versus mood disorder due to head injury was given, and a GAF score of 41 was assigned.  

A June 2008 VA treatment record authored by Dr. J.P. notes that the Veteran has PTSD and depression.  A mental status examination revealed that he was casually dressed, cooperative, had an okay mood, a constricted and labile affect, logical and goal directed thought process, which was circumstantial, and that he denied suicidal or homicidal ideation.  An assessment of PTSD and depression was given and a GAF of 41 was assigned.  

An August 2008 VA treatment record authored by Dr. J.P. notes that the Veteran's chief complaint was PTSD.  There was no homicidal or suicidal ideation.  A mental status examination revealed that the Veteran was dressed in green fatigues and was cooperative.  His mood was not really bad, but his affect was constricted and labile.  He had a logical and goal-directed thought process, but he tended to ramble.  He denied suicidal or homicidal ideation.  An assessment of PTSD and depression was given, and a GAF of 41 was assigned.  

A January 2009 VA traumatic brain injury (TBI) examination notes that the Veteran reported sleep problems and nightmares, and that his memory was not good.  Following sensory and physical examination, which revealed that he was talkative, alert, cooperative, and oriented times three.  It was noted that the main function of his TBI was speech, memory, and a lot of neuropsychological problems.  The examiner reported that he could not tell much difference, but the Veteran thought most of his symptoms were getting worse rather than staying the same, indicating that he may have had some PTSD or psychiatric difficulty associated with his illness.  

A May 2009 VA examination notes that the Veteran's claim file was reviewed.  The Veteran reported that his symptoms were worse, with significant initial insomnia and frequent awakening.  He averaged three hours of sleep per night and nightmares every night.  He also reported intrusive thoughts once a week, hypervigilance, anxiety around crowds, and forgetting his zip code and how to go home.  He also reports a significant startle reaction.  The Veteran had been married for 16 years and had three sons.  He reported he had taken more time off of work recently, and that physical and emotional symptoms made it difficult for him to perform his duties.  He was able to complete activities of daily living with no assistance.  He used to enjoy hunting and fishing for social activities, but he did none of that anymore.  A mental status examination revealed he was causally groomed and cooperative, and that there was no reason to doubt his credibility.  His eye contact was avoidant, speech was normal, mood was depressed, affect was flat, and thought processes and associations were logical and tight with loosening of associations or confusion noted.  He was oriented in all spheres with no evidence of delusions or hallucinations.  His insight and judgment was fair.  He denied any current suicidal or homicidal ideation.  A diagnosis of PTSD, chronic was noted, and a GAF of 47 was assigned.  The examiner noted that the severity of his symptoms was deemed severe, and was beginning to affect his employment in a negative way, though it did not preclude all forms of gainful employment.  His social functioning was impacted.  

July 2009 VA treatment records note that the Veteran slept an average of five hours per night and felt rested with medication, and his nightmares were less frequent.  He reported he still had some depression, but it was less severe than it used to be.  He enjoyed reading and had no suicidal or homicidal ideation.  He had intrusive thoughts and nightmares, but no flashbacks.  He described a startle response and some irritability.  A mental status examination revealed he was dressed in jeans and a brown shirt.  He had good eye contact, a subdued mood, and an appropriate affect.  He was alert and oriented times three and able to recall three out of three words.  No hallucinations or delusions.  Thoughts goal directed.  A diagnosis of PTSD, and major depressive disorder (MDD) in partial remission, were given, and a GAF score of 61 was assigned.  

November 2009 VA treatment records note that the Veteran felt a little depressed and had experienced some forgetfulness and had anxiety and pain from a headache.  He worked as a school teacher and planned to retire next year.  His wife was disabled and stayed home.  They had four children and six grandchildren, and the Veteran enjoyed spending a lot of time with them.  There was no suicidal or homicidal ideation.  

February 2, 2010 VA treatment records note that the Veteran lived with his wife and had a social peer group, and his leisure and hobby activities included shooting, church activities, visiting grandchildren, friends, collecting military art, his cat, and working out at his gym.  He had no transportation needs.  He had two master degrees.  A second February 2, 2010 VA treatment record notes that the Veteran used his Xanax only a couple times a month, and he agreed to get off it, but he  reported that he continued to use medication to sleep and slept six hours and felt rested.  He reported nightmares once per week and that his mood has been fairly good, and he is calmer and less irritable.  He denied homicidal or suicidal thoughts, but did have intrusive thoughts, which he coped with by refocusing his attention.  A mental status examination revealed that the Veteran was dressed in combat fatigues and had good eye contact, appropriate affect, no hallucinations, goal directed thoughts, and no paranoid delusions.  A diagnosis of PTSD and major depression in remission was given, and a GAF score of 61 was assigned.  It was noted that he would be treated for his problems that included nightmares and intrusive thoughts.  

June 2010 VA treatment records note that the Veteran presented for routine medical care.  He worked in a high school.  He was given a diagnosis of PTSD, MDD, in remission.  With medication he slept six hours and felt rested.  He used Xanax once a week when he felt anxious.  He reported that his mood had been fairly good; he had a few crying spells triggered by news stories of soldiers being killed, and has had intrusive thoughts.  He did not want individual therapy.  A mental status examination revealed he was casually dressed and had good eye contact, a constructed affect, and a subdued mood.  He was alert and oriented times three, no hallucinations, no delusions.  He had no suicidal or homicidal thoughts.  An impression of PTSD, major depression in remission, was given, and a GAF score of 61 was assigned.  The same GAF score was assigned in VA treatment records from January and March of 2011, and in the latter record he was noted to have PTSD "in remission," to feel better, and to be less depressed and anxious.

Finally, a March 2011 VA examination notes that the Veteran's claim file was reviewed.  The Veteran reported that in the past year he had had lots of nightmares, could not sleep, only slept a couple hours per night, and started easily.  If his wife ever dropped something he would grab a gun.  He sat in the back of restaurants.  The Veteran reported that he had been married to his wife for about 10 years, that was told that he yells at her a lot, and that he did not feel close to her.  He continued to work, but did not teach and slept in the supply room.  He did not do any socializing.  

A mental status examination revealed that the Veteran was causally groomed, was cooperative, made no eye contact, had normal speech, and displayed some appareant dysaphia.  His mood was depressed and affect restricted.  Thought process and accounts were logical and tight, no delusions or hallucinations, and his memory was grossly intact.  His insight and judgment were adequate, and he denied suicidal and homicidal ideation.  A diagnosis of PTSD was given, and a GAF score of 55 was assigned.  The examiner noted that the information the Veteran reported was not consistent with treatment notes over the past 6-8 months.  For example his mood has been reported as good and he reports different amounts of sleep.  The examiner stated that he was unsure whether these were omissions or contradictions.  Overall, the Veteran's symptoms occurred several times a week, were moderate, and had persisted for a number of years.  The examiner also noted that the evidence did not show that the Veteran's PTSD symptoms precluded employment or activities of daily living.  

In response to requests in the November 2010 Board remand, the examiner noted that the Veteran underwent neuropsychological testing in 2007, which suggested mild diffuse cerebral dysfunction.  It appeared in the examination that some of his emotional lability and seeing things that were unrelated to PTSD were of unknown etiology.  Some of his forgetfulness could be a function of PTSD or of a TBI; there was simply no way to differentiate between the etiologies.  

Given that the March 2011 VA examiner did not attribute his symptoms such as emotional lability to his TBI or some other specific cause, the Board will attribute these symptoms to his PTSD.  See Mittleider, 11 Vet. App. at 182.

For the entire appeal period, the medical evidence does not demonstrate findings of obsessional rituals which interfere with routine activities; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; periods of violence; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships or any other symptoms causing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  There is medical evidence of record that indicates that the Veteran has depression, anger, sleeping problems, heightened arousal, and hypervigilance.  Symptoms of the severity of chronic sleep impairment, impaired judgment, and depressed mood are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant no more than a 50 percent rating under DC 9411.  Similarly, although the Veteran has been to found to have depression, the evidence of record does not suggest that it affects his ability to function independently as it shows that he has maintained the same job as a high school teacher for many years and maintains the activities of daily living.  Id.  

Additionally, the evidence of record does not indicate that the Veteran is unable to establish or maintain effective relationships, which is a symptom of the severity noted for a 70 percent rating, but rather at worse shows that he has difficulty in maintaining relationships as the evidence of record indicates he has been married to his current wife for at least 16 years, has a few close friends, and remains close to his children and grandchildren.  Despite the March 2011 VA examination report noting that he is not close with his wife and does not do any socializing, other evidence of record indicates that he has a social peer group, is close to his wife and children, and has leisure activities.  

Although there is competent evidence that the Veteran has irritability, anger, and hypervigilance, these symptoms alone do not warrant a 70 percent rating in the absence of other symptoms of the type or severity noted for a 70 percent rating, such as obsessional rituals, illogical speech, or spatial disorientation or others causing occupational and social impairment with deficiencies in most areas.  Id.  

The Board acknowledges the May 2009 VA examination report noting that the Veteran's PTSD symptoms were severe; however, this finding alone by the examiner does not warrant a 70 percent rating given that the evidence of record does not show that his PTSD produces occupational and social impairment with deficiencies in most areas.  Furthermore, many of the Veteran's reported symptoms in his May 2009 examination report, such as sleeping 3 hours per night and having no social activities are contradicted by his subsequent reports during VA treatment in July 2009, November 2009, and February 2010.  These contradictions decrease the probative value of the May 2009 VA examination report.  Nor does the evidence of record include any manifestations other than those listed in the DSM-IV criteria which would justify a rating higher than 50 percent at time during the pendency of his claim.  Id.  

In addition the GAF scores of record prior to and after March 4, 2008, vary from 41 to 61.  A GAF score of 51-60 denotes moderate symptoms, and a GAF score of 41 denotes serious symptoms.  The Veteran's lowest GAF score of 41, which denotes serious symptoms, supports a 50 percent rating for PTSD that is productive of occupational and social impairment with reduced reliability and productivity.  The Veteran did not have scores ranging from 31 to 40 at any time during the pendency of his claim, which would reflect major impairment in several areas and support a higher 70 percent rating under DC 9411.  See Carpenter, supra.

The Veteran is competent to report symptoms of PTSD that only require his personal knowledge as it comes to him through his senses, such as being angry or sad.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person without medical training he cannot provide competent evidence as to whether he has occupational and social impairment in most areas, or whether he has specific psychiatric symptoms, such as depression, delusions, or spatial disorientation.  See Id.  

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation, however, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

At no time during the pendency of his claim has the Veteran's PTSD disability met or nearly approximated the criteria for a higher 70 percent rating, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

As the criteria for assignment of the next higher 70 percent rating are not met, the criteria for the even higher rating of 100 percent are likewise not met. 

The preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD prior to and after March 4, 2008; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

Additionally, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  There is nothing "unusual" about his disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran now has a combined rating of 90 percent and meets the threshold rating criteria for consideration for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) on a schedular basis under 38 C.F.R. § 4.16(a).  In an increased rating claim if the claimant meets the minimum criteria for a TDIU rating (under 38 C.F.R. § 4.16(a)) and there is evidence of unemployability in the file (or under VA control), a TDIU claim is reasonably raised.  Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  Here, however, the 2009 VA psychiatric and neurology examinations show that the Veteran was employed on a full-time basis, and a March 2011 VA examination notes that he continued to work as a teacher in the ROTC program and was planning  to retire in July; there is no subsequent evidence or contentions by the Veteran or his representative indicating that he is currently unemployed or did in fact retire, let alone on the basis of disability.  Thus, a TDIU rating claim is not raised by the record.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial evaluation of 50 percent, but no more, for PTSD with adjustment disorder and depressed mood, from February 17, 2007 until March 4, 2008, is granted, subject to the provisions governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 50 percent for PTSD with adjustment disorder and depressed mood, after March 4, 2008, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


